PER CURIAM: *
Cedric Dwayne Mason appeals the sentence imposed following his conviction for possession with intent to distribute cocaine base. He contends that he should have received a reduction in his offense level for acceptance of responsibility, even though he was arrested for similar conduct while on bail for the instant offense. He also failed to comply with other terms of pretrial release, and he had to be arrested to compel his presence at pretrial proceedings.
Mason did not carry his burden of showing that the district court committed clear error by refusing to reduce his sentence for acceptance of responsibility. See United States v. Flucas, 99 F.3d 177, 180 (5th Cir.1996). The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.